Citation Nr: 1031646	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-03 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, including as secondary to benzene exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 
1972 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In July 2009, the Board remanded the Veteran's claim for service 
connection for leukemia to Appeals Management Center (AMC) in 
Washington, DC for further development including a VA 
compensation and pension examination.  As the examination did not 
comment on one of the Veteran's theories of causation, the appeal 
is again REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's July 2005 claim, he indicated that he was 
exposed to binzing (benzene) in service as it was used to treat 
the film that he worked with as an Imagery Interpreter 
Specialist.  The Veteran alleged that his leukemia is as a result 
of this exposure.  This assertion was again raised in a May 2009 
VA Form 646.  Unfortunately, this aspect of the Veteran's claim 
has not been developed; and, such development is warranted in 
this case particularly in light of the Veteran's MOS of "Imagery 
Interpreter Specialist" noted on the Veteran's DD Form 214.

Moreover, the Agency for Toxic Substance & Disease Registry 
indicates that benzene exposure has been linked to an elevated 
risk of acute myelogenous leukemia.  http://www.atsdr.cdc.gov/.  
Therefore, the Veteran's claim needs to be developed to 
determine, to the extent possible, the amount of exposure to 
benzene he had in service and whether that exposure could be the 
cause of his chronic myelogenous leukemia.

The Veteran was afforded a VA medical examination in March 2010 
in order to determine the etiology of the Veteran's chronic 
myelogenous leukemia.  The examiner listed factors contributing 
to chronic myelogenous leukemia as age, gender, and radiation 
exposure.  The examiner opined that the Veteran's chronic 
myelogenous leukemia was less likely as not related to his active 
duty service.  However, it does not appear that the examiner was 
aware of the Veteran's allegations of benzene exposure during 
service at the time of the VA examination.  Therefore, the 
examiner's opinion does not specifically address this contention.  
As such, the Veteran should be reexamined to determine whether he 
was exposed to a high enough level of benzene during service to 
make it as likely as not that the chronic myelogenous leukemia is 
related to such benzene exposure, if any, in service.

Accordingly, the case is REMANDED for the following action:

1.	Request information from the Veteran 
regarding his exposure to benzene in 
service including what activities he 
performed which exposed him to benzene, 
how frequently he performed these 
activities, and for what duration he 
performed these activities.  If the 
Veteran is aware of the approximate 
quantity of benzene to which he was 
exposed, he should include that 
information as well, with corroborating 
documentation, if available.

2.	Based on the Veteran's exposure 
information, a supplementary medical 
opinion should be requested on whether the 
benzene exposure described by the Veteran 
could be the cause of his later diagnosis 
of chronic myelogenous leukemia.  The 
claims file, including a copy of this 
remand and any additional evidence added 
to the file pursuant to the remand should 
be made available to the examiner for 
review in conjunction with the 
examination/opinion.  A complete rationale 
for all opinions expressed is requested.  

3.	Then readjudicate the claim for service 
connection for chronic myelogenous 
leukemia in light of the additional 
evidence.  If the claim is not granted to 
his satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


